DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
2.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on October 18, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Acknowledgment
3.	Acknowledgment is made of Applicant’s submission of information disclosure statement with the request for continued examination on October 18, 2021. Claims 1-30 are currently pending. This communication is considered fully responsive and sets forth below.
Allowable Subject Matter
4.	Claims 1-30 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Oh et al. (US 2021/0168849) and Jung et al. (US 2019/0313437) are generally directed to various aspects of performing communication 
However, in consideration of the information disclosure statement (IDS) submitted on October 18, 2021 and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“reconfiguring control channel configuration parameters of the UE based on at least one of the link quality and the traffic load,” and “wherein the aggregated data for the traffic load is scheduled at a traffic rate based on the link quality and the 
Similar limitations are included in claim 20.
“detecting at least one of a link quality condition or a traffic load condition at the UE;” and “reconfiguring the current set of control channel configuration parameters to a new set of control channel configuration parameters selected from a plurality of control channel configuration parameter sets in response to detecting the at least one of the link quality condition or the traffic load condition,” as specified in claim 13. 
Similar limitations are included in claim 30.
Dependent claims 2-12, 14-19, and 21-29 are also allowable for incorporating the features recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached on from 8:00AM to 5:00PM Monday through Friday.
KWANG B. YAO can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/WEI ZHAO/
Primary Examiner
Art Unit 2473